     Case: 1:20-cv-05119 Document #: 9 Filed: 09/08/20 Page 1 of 1 PageID #:162

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Michael Marzette
                                 Plaintiff,
v.                                                      Case No.: 1:20−cv−05119
                                                        Honorable Mary M. Rowland
SP Plus Corporation
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 8, 2020:


        MINUTE entry before the Honorable Mary M. Rowland: On or before 11/6/20, the
parties shall file a joint initial status report. A template for the Initial Status Report, setting
forth the information required, may be found at http://www.ilnd.uscourts.gov/Judges.aspx
by clicking on Judge Rowland's name and then again on the link entitled 'Initial Status
Conference.' The litigants are further ordered to review all of Judge Rowland's standing
orders and the information available on her webpage. The court will enter a scheduling
order in response. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
